Citation Nr: 9931249	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  91-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, to include a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from August 1947 to June 
1950 and from March 1951 to February 1954.  This case was 
remanded by the Board of Veterans' Appeals (Board) in March 
1992 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, to obtain a transcript 
of a personal hearing that the veteran apparently had in 
November 1990.  A transcript of the November 1990 hearing 
could not be located, and the veteran was given another 
personal hearing at the RO in November 1992, a transcript of 
which is currently on file.  The case is again before the 
Board for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO. 

2.  Chronic gastrointestinal disability, including a duodenal 
ulcer, was not shown in service or until several years 
thereafter and is not shown to be etiologically related to 
service.


CONCLUSION OF LAW

Gastrointestinal disability, including a duodenal ulcer, was 
not incurred in or aggravated by service, nor may a duodenal 
ulcer be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for 
gastrointestinal disability, to include a duodenal ulcer, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1113 (West 1991).  Service incurrence of a 
duodenal ulcer may be presumed if it is manifested to a 
compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Continuity of symptomatology is required when 
the condition noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Although the veteran has engaged in combat with the enemy, 
and has been awarded the Combat Infantry Badge, he has not 
contended that his gastrointestinal disability is the result 
of combat.  Consequently, the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) are not for application.

The veteran's service medical records for his first period of 
service do not show any complaints or findings of 
gastrointestinal disability.  The veteran's abdomen and 
viscera were normal on entrance examination for his second 
period of service in March 1951.  He had acute 
gastroenteritis, of unknown cause, in August 1951, for which 
he was given medication.  On discharge physical examination 
in February 1954, the veteran's abdomen and viscera were 
normal.  

Doctors Hospital records for April 1965 reveal that the 
veteran was seen for upper abdominal pain and blood streaked 
bowel movements; laboratory tests, including a 
gastrointestinal series and a hemogram were normal.  These 
records are somewhat difficult to read.  Doctors Hospital 
records for June 1969 reveal that the veteran was seen with 
complaints of fever, weakness, and dizziness, as well as a 
three day history of black stools.  It was noted that a 
gastrointestinal series was normal.  A bleeding duodenal 
ulcer was diagnosed.  The veteran was hospitalized at Doctors 
Hospital from October to November 1976 with a eight year 
history of recurrent duodenal ulcer symptoms.  He underwent a 
vagotomy and antrectomy with Billroth II anastomosis; the 
discharge diagnosis was intractable recurrent duodenal ulcer 
disease.

According to a March 1990 statement from Gerald E. Bowen, 
M.D., a gastroenterologist, he had treated the veteran for 
his gastrointestinal disability for years.  Dr. Bowen said 
that "It is not uncommon to obtain the history of peptic 
ulcer disease in this age group while serving in the service 
and then typically eventuating in the person having surgery 
with a subtotal gastrectomy gastroenterostomy for 
complications of the ulcer."  Dr. Bowen concluded that the 
veteran should be given VA disability for his 
gastrointestinal disorder.  In March 1990 treatment records, 
Dr. Bowen indicated that the veteran had peptic ulcer disease 
that began in service.

The veteran testified at a personal hearing at the RO in 
November 1992 that his current gastrointestinal problems 
began in service in 1951; that he was treated several times 
in service for gastrointestinal problems; that the February 
1954 discharge examination was poorly performed and the 
examination report is inaccurate in a number of areas, such 
as in the spelling of his family name; and that he was 
treated for his gastrointestinal problems by a private 
physician beginning soon after discharge, but the physician 
has died and his records are unavailable.

On VA examination in December 1992, the diagnoses were 
history of gastroenteritis in the 1950's; history of peptic 
ulcer disease, status post gastrectomy with Billroth II, 
status post vagotomy and enterectomy in 1976; history of 
dumping syndrome; and history of recurrent gastritis.
A December 1992 statement and a March 1993 treatment record 
from Dr. Bowen again note that there is an etiological 
connection between the veteran's gastrointestinal symptoms in 
service and his postservice duodenal ulcer disease.

According to an April 1993 intestinal examination report from 
a VA physician, the veteran's episode of gastritis in service 
cannot be connected with his postservice duodenal ulcer 
disease, because gastroenteritis does not generally become a 
chronic condition, and that it cannot be said with certainty 
that ulcer disease started in 1951.  The examiner recommended 
that a gastroenterology consultation be obtained.

According to a February 1994 statement from Dr. Bowen, the 
veteran's clinical history is consistent with the conclusion 
that his duodenal ulcer disease began in service.

In response to a request for an opinion by a specialist, an 
October 1996 statement from the Chief of a VA 
Gastroenterology Section, who had reviewed the veteran's 
file, includes the comments that gastroenteritis is a 
nonspecific disorder of the gastrointestinal tract, usually 
due to a virus, and that a duodenal ulcer is related to (1) 
infection with Helicobacter pylori bacteria, which is not 
associated with gastroenteritis; (2) increased secretion of 
gastrohydrochloric acid, which is unrelated to 
gastroenteritis; or (3) ingestion of antiinflammatory agents, 
such as aspirin.  The opinion went on to note that there is 
absolutely no evidence to associate gastroenteritis with 
duodenal disease.  The Chief also concluded that there was no 
evidence in the veteran's file to support the claim of the 
veteran's treating physician.

Although there is evidence on file both for and against the 
veteran's claim, the Board is of the opinion that the 
preponderance of the evidence is against the veteran's claim 
for service connection for gastrointestinal disability, to 
include a duodenal ulcer.  The only notation of 
gastrointestinal disability in service was a report that the 
veteran had acute, meaning not chronic, gastroenteritis of 
unknown origin in August 1951.  His abdomen and viscera were 
normal on final discharge examination in February 1954.  
Although the veteran contends that the February 1954 
discharge examination report is inaccurate, and he cites 
areas of inaccuracy such as the misspelling of his family 
name, he has not presented any clinical evidence to rebut the 
finding of a normal abdomen in February 1954.  The first 
postservice clinical records showing gastrointestinal 
complaints are not until 1965, and the 1965 and 1969 records 
from Doctors Hospital do not indicate a long history of 
problems indicative of a duodenal ulcer.  When hospitalized 
in October 1976 for gastrointestinal problems and surgery, it 
was noted that the veteran had an eight year history of 
recurrent duodenal ulcer symptoms, which would mean that the 
symptomatology did not begin until approximately 1968, many 
years after service discharge.  The VA physician who examined 
the veteran in April 1993 could not connect the episode of 
gastritis in service with his postservice ulcers, since, as 
the examiner noted, gastroenteritis is not generally a 
chronic condition.  While there are several statements from 
Dr. Bowen supporting a connection between the service episode 
of gastroenteritis and the postservice ulcer disease, Dr. 
Bowen provides little evidence to support his conclusion that 
the veteran's clinical history is consistent with the 
conclusion that duodenal ulcer disease began in service.  
Moreover, the October 1996 opinion from the Chief of a VA 
Gastroenterology Section contains the conclusion, based on a 
review of the file and an explanation of the causes of both 
gastroenteritis and duodenal ulcers, that there is no 
evidence in the file to support the belief that the episode 
of gastroenteritis in service is etiologically related to the 
veteran's ulcer disease first shown more than 20 years after 
final service discharge.  Consequently, because the Board 
must conclude that the episode of gastroenteritis in service 
was not indicative of chronic disability and is unrelated to 
postservice duodenal ulcer disease, service connection for 
gastrointestinal disability, to include a duodenal ulcer, is 
denied.

At his RO hearing in November 1992, the veteran indicated 
that if a VA opinion is obtained that is adverse to his 
claim, an opinion from an independent medical expert should 
be obtained.  The Board notes that it may obtain an advisory 
medical opinion from a medical expert who is not a VA 
employee when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 C.F.R. § 20.901(d) (1998).  For the reasons 
discussed above, the Board concludes that no complex or 
controversial medical question warranting an independent 
medical expert opinion has been presented with respect to the 
issue on appeal.


ORDER

Service connection for gastrointestinal disability, to 
include duodenal ulcer disease, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

